Exhibit 10.5

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) dated as of March 11, 2020 is
entered into by and among Anthony Labozzetta (“Executive”), SB One Bancorp, a
New Jersey corporation (“SBBX”), SB One Bank, a New Jersey-chartered commercial
bank and wholly-owned subsidiary of SBBX, Provident Financial Services, Inc., a
Delaware corporation (“PFS”), and Provident Bank, a New Jersey chartered savings
bank and wholly owned subsidiary of PFS (the “Bank”). PFS and the Bank are
sometimes collectively referred to as (“Provident”).

WHEREAS, Executive is presently the President and Chief Executive Officer of
SBBX and SB One Bank, and is a party to an employment agreement with SBBX and SB
One Bank dated January 20, 2010 (such agreement, the “SBBX Employment
Agreement”); and

WHEREAS, PFS and SB One Bancorp (“SBBX”) have entered into an Agreement and Plan
of Merger dated [March 10], 2020 (the “Merger Agreement”), pursuant to which
SBBX shall merge with and into PFS, with PFS being the surviving entity (the
“Merger”); and

WHEREAS, concurrently with the execution of the Merger Agreement, the parties
have entered into an employment agreement with Executive (the “Provident
Employment Agreement”) that will supersede and replace the SBBX Employment
Agreement immediately upon the consummation of the Merger; and

WHEREAS, in connection with the termination of the SBBX Employment Agreement
pursuant to the foregoing, Executive shall, in lieu of any rights and payments
under the SBBX Employment Agreement, be entitled to the payment set forth
herein.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Executive, SBBX, SB One Bank, PFS and the Bank agree as follows:

1. Termination of the SBBX Employment Agreement. Upon the Effective Time,
Executive shall become employed with Provident in accordance with the Provident
Employment Agreement and the SBBX Employment Agreement shall terminate with no
further force and effect.

2. Cash Settlement. Provided Executive has remained employed with SBBX and SB
One Bank through the Effective Time, the Bank shall pay to Executive a cash lump
sum payment equal to the cash consideration and the cash equivalent of the
continued welfare benefits pursuant to Section 8(c) of the SBBX Employment
Agreement assuming Executive has a qualifying termination event as of the
Effective Time, subject to reduction pursuant to Section 3 of this Agreement
(the “Cash Settlement”). The Cash Settlement shall be paid to Executive at, or
within five (5) business days after, the Effective Time.

For avoidance of doubt, the payment of the Cash Settlement under this Agreement
does not release Provident from any of the following obligations:
(i) obligations to pay to Executive accrued but unpaid wages earned up to the
Effective Time; (ii) the payment of any of Executive’s benefits under the
tax-qualified plans of SB One Bank; (iii) obligations regarding accelerated
vesting of equity awards, if any, under any equity awards granted by SBBX to
Executive and outstanding immediately prior to the Effective Time;
(iv) obligations under any applicable federal, state or local law, including but
not limited to, continued group health coverage under the Consolidated Omnibus
Budget Reconciliation Act (COBRA); or (v) rights to indemnification under
applicable corporate or banking law, the organizational documents of PFS or Bank
or the Merger Agreement, as an insured under any director’s and officer’s
liability insurance policy new or previously in force.



--------------------------------------------------------------------------------

3. Section 280G Reduction. Notwithstanding anything in this Agreement or the
SBBX Employment Agreement to the contrary, in no event shall the “Change in
Control Benefits” (as defined below) constitute, in the aggregate, a “parachute
payment” under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”). If the Change in Control Benefits result in a “parachute payment”
under Section 280G of the Code, the Cash Settlement shall be reduced by the
minimum amount necessary to result in no portion of the Change in Control
Benefits being non-deductible pursuant to Section 280G of the Code and subject
to an excise tax imposed under Section 4999 of the Code.

For purposes of this Section 2(b), “Change in Control Benefits” shall mean the
Cash Settlement Payment, together with any payment or benefit in the nature of
compensation that Executive has the right to receive from SBBX, SB One Bank, PFS
or the Bank (or any other corporation which is a member of an “affiliated group”
as defined by Section 1504(a) of the Code without regard to Section 1504(b) of
the Code) that is contingent upon a change in control as determined in
accordance with Section 280G of the Code and the regulations promulgated
thereunder.

4. Complete Satisfaction. Executive agrees that the payment of Cash Settlement
(as determined in accordance with Sections 2 and 3 above) shall be in complete
satisfaction of all rights to payments due to Executive under the SBBX
Employment Agreement.

5. Section 409A. Provident and Executive agree and acknowledge that the payment
of the Cash Settlement is intended to be excepted from compliance of
Section 409A of the Code as a short-term deferral pursuant to Treasury
Regulation Section 1.409A-1(b)(4). However, in the event that the payment of the
Cash Settlement is deemed to be subject to any excise tax, including any
payments or interest, imposed under Section 409A of the Code (“409A Penalties”),
Executive shall be solely responsible for the payment of the 409A Penalties to
the Internal Revenue Service and shall release Provident and Provident’s
affiliates, successors and assigns from any claim that Executive, Executive’s
heirs, successors and assigns may have related to the recovery or reimbursement
of any 409A Penalties incurred.

6. Miscellaneous.

(a) Successors. The Agreement shall be binding upon the parties hereto and their
respective heirs, successors, assigns and legal

(b) Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written, or oral. The terms of this Agreement may be changed,
modified, or discharged only by an instrument in writing signed by the parties
hereto.

(c) Withholdings. PFS and the Bank may withhold from any amounts payable under
this Agreement such federal, state or local taxes as may be required to be
withheld pursuant to applicable law or regulation

(d) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New Jersey without
regard to principles of conflicts of laws thereof.

(e) Statutory Changes. All references to sections of the Code shall refer to any
successor provisions to such sections.

 

2



--------------------------------------------------------------------------------

(f) No Assignment of Benefits. This Agreement may not be assigned by Executive.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which counterpart, when so executed and delivered, will be deemed an
original and all of which counterparts, taken together, will constitute but one
and the same agreement.

(h) Severability. If any provision of this Agreement is determined to be void or
unenforceable, then the remaining provisions of this Agreement will remain in
full force and effect.

(i) Regulatory Provisions. Notwithstanding any other provision of this Agreement
to the contrary, any payments made to the Executive pursuant to this Agreement
or otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. Section 1828(k))
and the regulations promulgated thereunder, including 12 C.F.R. Part 359.

(j) Capitalized Terms. All capitalized terms not defined herein shall have the
meaning set forth in the Merger Agreement.

7. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to the consummation of the Effective Time in
accordance with the terms of the Merger Agreement, as the same may be amended by
the parties thereto in accordance with its terms. In the event the Merger
Agreement is terminated for any reason or the Effective Time does not occur,
this Agreement shall be deemed null and void.

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SBBX, SB One Bank, PFS and the Bank have each caused this
Agreement to be executed by their duly authorized officers, and Executive has
signed this Agreement, as of the date first above written.

 

EXECUTIVE

 

/s/ Anthony Labozzetta

 

Name: Anthony Labozzetta

PROVIDENT FINANCIAL SERVICES, INC. By:  

/s/ Christopher Martin

Name:  

Christopher Martin

Title:  

Chairman, President and Chief Executive Officer

PROVIDENT BANK By:  

/s/ Christopher Martin

Name:  

Christopher Martin

Title:  

Chairman, President and Chief Executive Officer

SB ONE BANCORP By:  

/s/ Adriano Duarte

Name:  

Adriano Duarte

Title:  

Executive Vice President and Chief Financial Officer

SB ONE BANK By:  

/s/ Adriano Duarte

Name:  

Adriano Duarte

Title:  

Executive Vice President and Chief Financial Officer

 

4